Citation Nr: 0635529	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-18 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for polyarthritis of the major joints.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 RO decision.  

In April 2006, the Board remanded the veteran's case for 
additional evidentiary development.  

The veteran appeared at a videoconference hearing conducted 
by the undersigned Veterans Law Judge in July 2006.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim of service connection 
for disability of the hands, elbows, shoulders, ankles and 
knees in an August 3, 1989 rating decision; the veteran did 
not thereafter perfect an appeal.  

2.  On October 4, 1991, the RO received the Veteran's 
Application for Compensation or Pension claiming benefits for 
swollen joints.  

3.  In a November 1995 rating decision, the RO awarded 
service connection for polyarthritis of major joints and 
assigned an effective date of June 7, 1995.  


CONCLUSION OF LAW

An earlier effective date of October 4, 1991, the date of 
reopened claim, for the grant of service connection for 
polyarthritis of major joints is assigned.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.302, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 1995 rating decision, the RO granted service 
connection and assigned a no percent rating for polyarthritis 
of the major joints, effective on June 7, 1995, which was 
determined to have been the date the veteran's claim for that 
benefit was received by VA.  

Thereafter, the RO granted an increased rating of 40 percent 
for service-connected polyarthritis, effective on May 27, 
1998.  However, in this case, the veteran contends that an 
earlier effective date for service connection is warranted, 
since he has suffered from arthritis in multiple joints since 
service.  


Veterans Claims Assistance Act of 2000

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In an April 2006 letter, the RO informed the veteran about 
the information and evidence that VA will seek to provide, 
about the information and evidence that he was expected to 
provide and requested him to provide any evidence in his 
possession pertaining to his claim for an earlier effective 
date.  

In a letter dated in February 2003, the RO explained why the 
veteran's January 2003 claim for an earlier effective date 
for the grant of service connection was denied.  

Again, in the August 2003 rating decision, the RO explained 
the basis for the rating assigned and the basis for the 
effective date chosen.  

Subsequently, in a March 2004 SOC, the veteran was provided 
with the substance of the laws and regulations governing the 
assignment of effective dates generally and with the 
rationale for the denial of an earlier effective date in his 
particular case.  

The SOC also included the substance of the regulation setting 
forth the VA's duties to notify and assist the veteran in the 
development of his claim.  Therefore, any failure of VA in 
providing the veteran with specific notice in letter form 
concerning disability ratings and/or effective dates 
concerning these claims is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The service medical records, service personnel records and VA 
medical records are in the file.  The veteran has not 
indicated that there are outstanding records pertaining to 
his claim.  He testified at a videoconference hearing in July 
2006.  

The Board is therefore satisfied that VA has accomplished its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claims.  


Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
or indemnity based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation to 
a veteran will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year of separation from active service; otherwise, 
it will be the date of receipt of claim, or the date when 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  

In general, "date of receipt" means the date on which a 
claim, information or evidence was received in VA.  38 C.F.R. 
§ 3.1(r).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  

VA is required to identify and act on informal claims for 
benefits.  38 C.F.R. § 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  In determining 
whether there was an earlier claim, the Board is required to 
determine all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of 
whether the claim is specifically labeled as a claim for the 
benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  However, an "informal claim must identify the 
benefit sought."  Id.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has elaborated that VA, "has a duty to 
fully and sympathetically develop the veteran's claim to its 
optimum in order to determine if an informal claim had been 
raised.  With respect to all pro se pleadings,...VA [must] give 
a sympathetic reading to the veteran's filings by determining 
all potential claims raised by the evidence, applying all 
relevant laws and regulations."  Szemraj v. Principi, 
357 F. 3d 1370, 1372-1373 (2004).  

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).  

After service, the veteran filed his original claim at the RO 
on January 30, 1989.  The veteran's claimed disabilities 
involved the right thumb, shoulders, ankles, knees, hands and 
elbows.  The veteran filed a second claim in March 1989 for 
arthritis and rheumatoid arthritis in both knees.  

In February 1989, the veteran reported intermittent multiple 
joint pain, tenderness, and swelling.  On physical 
examination, there was tenderness reported in the hands, 
knees and feet.  Mild edema was noted in the feet.  The 
examiner's diagnosis was that of questionable rheumatoid 
arthritis of unknown etiology.  

The Board notes that the veteran's claim for service 
connection for kidney stones was granted in an August 1989 RO 
decision, effective on January 23, 1989, one day following 
his discharge from military service.  

Service connection for residuals of injuries to the right 
thumb, right shoulder blade, and right ankle; fluid buildup 
in both knees; and swelling in the hands and elbows was 
denied.  

In February 1995, the veteran applied to reopen his claim of 
service connection for arthritis of the spine.  

In a letter dated in August 1995, the Chief of Rheumatology 
service at the Department of the Army reported that he 
examined the veteran in 1989 for joint discomfort in the 
bilateral hips, knees, ankles, wrists, and elbows.  Since 
that time the examiner noted that the veteran had developed 
significant arthritis that unquestionably appeared in an 
early form during active duty service.  

On VA examination in October 1995, the veteran complained of 
swelling in the ankles, knees and joint in pain and 
discomfort in all joints including the hips and low back.  
Radiology reports of the hands, wrists, hips, elbows, ankles, 
lumbar spine, and knees showed no significant abnormalities 
or any evidence of rheumatoid arthritis.  The VA examiner's 
diagnosis was that of polyarthritis of the major joints of 
the upper and lower extremities and lumbosacral spine by 
history, suggestive of rheumatoid arthritis.  

Based on this evidence, in a November 1995 rating action, the 
RO granted service connection and assigned a noncompensable 
rating, effective from June 7, 1995.  The veteran did not 
appeal the November 1995 decision, which became final.  

On May 29, 1998, the RO received the veteran's claim for an 
increased rating for service-connected polyarthritis.  

On VA examination in November 1998, the veteran continued to 
complain of polyarthritis in the major joints with increasing 
pain.  The veteran reported that prior to his discharge from 
the military, he was told he had rheumatoid arthritis.  

On examination of the extremities, edema was present in the 
right ankle area only.  Synovitis of the joints of the right 
hand and right ankle were observed.  X-ray studies of the 
ankles, knees, and right hand were all normal studies.  The 
examiner's diagnosis was that of polyarthritis of the major 
joints with increasing pain and functional impairment.  

Based on this evidence, in the February 1999 rating action, 
the RO granted an increased rating of 40 percent for service-
connected polyarthritis, effective on May 27, 1998, the date 
of his increased rating claim.  

On January 29, 2003, the RO received the veteran's claim for 
an earlier effective date for the grant of service connection 
back to the date of his discharge from the military on 
January 23, 1989.  

In this case, the veteran's claim was denied in an August 
1989 rating decision and became final because the veteran 
failed to perfect an appeal.  

Thereafter, the veteran filed another formal claim on October 
4, 1991 when he specified he was seeking benefits for swollen 
joints.  The RO failed to adjudicate the service connection 
issue in its December 1991 rating action.  

As such, a formal claim of service connection must be 
considered to have been pending since the October 4, 1991 
claim.  Given the apparent inaction of the RO in responding 
in a time manner to this application, any subsequent rating 
action must be addressed in terms of this application whether 
on the basis of an original or reopened claim.  

The Board notes that the effective date cannot go back to 
when the veteran initially filed his claim for VA benefits 
for polyarthritis in 1989.  The Court held that the rule of 
finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective 
date if the claim is later reopened.  

The Court held that the term "new claim," as it appears in 38 
C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a 
previously and finally denied claim.  See Sears v. Principi, 
16 Vet. App. 244, (2002); see also Livesay v. Principi, 15 
Vet. App. 165, 172  (2001) (holding that the plain meaning of 
§ 5110 to be that "the phrase 'application therefore' means 
the application which resulted in the award of disability 
compensation that it to be assigned an effective dated under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").  

Accordingly, an effective date back to 1989 when he initially 
filed a claim of service connection may not be assigned given 
these facts.  

With respect to any medical records dated prior to October 
1991, these records post-dated the August 1989 final rating 
decision.  Thus, it is clear that such records may only form 
the basis of an informal claim for service connection in 
cases in which service connection had previously been denied 
on the basis that the disability was not compensable in 
degree.  This was not the basis of the August 1989 denial.  
See Brannon; Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(holding that "the effective date of an award of service 
connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA").  

In conclusion, the Board finds that the evidence is supports 
an effective date of October 4, 1991, but no earlier, for 
service connection for polyarthritis of major joints.  



ORDER

An earlier effective date of October 4, 1991 for service 
connection for polyarthritis of major joints is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


